Exhibit 10.33

 

AMENDED AND RESTATED SEVERANCE BENEFITS AGREEMENT

 

December 13, 2005

 

Ronald L. Sargent

c/o Staples, Inc.

500 Staples Drive

Framingham, MA 01702

 

Dear Mr. Sargent:

 

You are employed by Staples, Inc. and/or one of its subsidiaries (“Staples”) and
entered into a Severance Benefits Agreement with Staples on April 5, 2002 (the
“Prior Agreement”).  This letter agreement (this “Agreement”) amends and
restates the Prior Agreement in its entirety.  Staples agrees to provide you
with the severance benefits set forth in this Agreement if your employment is
terminated under the circumstances described below:

 


1.                                       TERM OF AGREEMENT.  THE TERM OF THIS
AGREEMENT SHALL BEGIN ON THE DATE IT IS SIGNED AND SHALL CONTINUE IN FULL FORCE
AND EFFECT UNTIL SUCH TIME AS YOU OR STAPLES HAS DELIVERED TO THE OTHER 90-DAYS
ADVANCE WRITTEN NOTICE OF YOUR OR ITS ELECTION TO TERMINATE THIS AGREEMENT. THIS
AGREEMENT IS NOT A CONTRACT TO EMPLOY YOU FOR A DEFINITE TIME PERIOD, IT BEING
ACKNOWLEDGED THAT YOUR EMPLOYMENT IS “AT WILL” AND THAT EITHER YOU OR STAPLES
MAY TERMINATE THE EMPLOYMENT RELATIONSHIP AT ANY TIME.

 


2.                                       NOTICE OF TERMINATION AND OTHER
MATTERS.  ANY TERMINATION OF YOUR EMPLOYMENT, WHETHER BY YOU OR STAPLES, WILL BE
COMMUNICATED BY WRITTEN NOTICE (“NOTICE OF TERMINATION”) TO THE OTHER PARTY. THE
NOTICE OF TERMINATION WILL SPECIFY THE PROVISIONS OF THIS AGREEMENT, IF ANY,
UPON WHICH TERMINATION IS BASED AND ITS EFFECTIVE DATE, WHICH IN NO CASE WILL BE
MORE THAN 180 DAYS AFTER THE NOTICE OF TERMINATION. ALL NOTICES AND
COMMUNICATIONS PROVIDED FOR IN THIS AGREEMENT WILL BE IN WRITING AND WILL BE
EFFECTIVE WHEN DELIVERED OR MAILED BY U.S. REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTAGE PREPAID, ADDRESSED TO THE CHAIRMAN OF THE
COMPENSATION COMMITTEE OF THE BOARD OF DIRECTORS OF STAPLES, 500 STAPLES DRIVE,
FRAMINGHAM, MA 01702, AND TO YOU AT THE ADDRESS SHOWN ABOVE OR TO SUCH OTHER
ADDRESS AS EITHER STAPLES OR YOU MAY HAVE FURNISHED TO THE OTHER IN WRITING.

 


3.                                       COMPENSATION UPON TERMINATION.  STAPLES
WILL PROVIDE YOU WITH THE SEVERANCE BENEFITS LISTED BELOW IN THE EVENT OF A
QUALIFIED TERMINATION. A “QUALIFIED TERMINATION” MEANS YOUR EMPLOYMENT IS
TERMINATED FOR ANY REASON OTHER THAN BECAUSE (I) YOU DIE OR BECOME DISABLED,
(II) STAPLES TERMINATES YOU FOR “CAUSE,” OR (III) YOU RESIGN WITHOUT “GOOD
REASON.”


 


(A)                                  STAPLES WILL PAY YOU 24 MONTHS SEVERANCE
PAY, IN EQUAL MONTHLY INSTALLMENTS. YOUR MONTHLY SEVERANCE PAYMENTS WILL EQUAL
THE SUM OF (I) YOUR MONTHLY BASE SALARY RATE IN EFFECT IMMEDIATELY PRIOR TO THE
QUALIFIED TERMINATION (OR ANY HIGHER RATE IN EFFECT WITHIN THE 90 DAYS PRIOR TO
THE NOTICE OF TERMINATION) PLUS (II) ONE-TWELFTH OF AN AMOUNT EQUAL TO THE
AVERAGE ANNUAL BONUS PAID TO (OR ACCRUED FOR) YOU BY STAPLES DURING THE THREE
FULL FISCAL YEARS PRECEDING SUCH QUALIFIED TERMINATION. ANNUAL SALARY RATES WILL
BE PRORATED WHERE APPLICABLE AND ANNUAL BONUS AVERAGES WILL BE COMPUTED ON YEARS
AVAILABLE IF LESS THAN THREE YEARS. ANY PARTIAL YEAR BONUS YOU HAVE EARNED WILL
BE ANNUALIZED. STAPLES WILL REDUCE THE AMOUNT OF ANY MONTHLY PAYMENTS SET FORTH
ABOVE BY 50% OF ANY CASH COMPENSATION EARNED BY OR ACCRUED FOR YOU AS A RESULT
OF SERVICES YOU

 

--------------------------------------------------------------------------------


 


RENDER FOR A THIRD PARTY DURING THE MONTH IMMEDIATELY PRECEDING THE DATE OF SUCH
PAYMENT UNLESS THE QUALIFIED TERMINATION OCCURS WITHIN 24 MONTHS AFTER A CHANGE
OF CONTROL.

 


(B)                                 STAPLES WILL PROVIDE YOU WITH 24 MONTHS OF
LIFE, DENTAL, ACCIDENT AND GROUP HEALTH INSURANCE BENEFITS SUBSTANTIALLY SIMILAR
TO THOSE AVAILABLE TO SIMILARLY SITUATED OFFICERS (BUT NOT DISABILITY
INSURANCE); PROVIDED, HOWEVER, THAT STAPLES WILL NOT PROVIDE ANY SUCH BENEFIT
FOR ANY PORTION OF THIS PERIOD THAT YOU RECEIVE AN EQUIVALENT BENEFIT FROM
ANOTHER PARTY.

 


(C)                                  THE VESTING SCHEDULE OF ANY OUTSTANDING
OPTIONS TO PURCHASE SHARES OF STAPLES’ COMMON STOCK AND/OR STAPLES PERFORMANCE
ACCELERATED RESTRICTED STOCK WILL NOT BE ACCELERATED IN THE EVENT OF A QUALIFIED
TERMINATION, UNLESS SPECIFICALLY PROVIDED TO THE CONTRARY IN THE RESPECTIVE
OPTION AGREEMENTS, EXCEPT THAT IN THE EVENT STAPLES TERMINATES YOUR EMPLOYMENT
WITHOUT CAUSE, ALL OUTSTANDING OPTIONS TO PURCHASE SHARES OF STAPLES’ COMMON
STOCK GRANTED TO YOU WILL BECOME EXERCISABLE IN FULL UPON SUCH TERMINATION AND
ANY VESTING RESTRICTIONS APPLICABLE TO OUTSTANDING RESTRICTED STOCK AWARDS
ISSUED TO YOU WILL LAPSE UPON SUCH TERMINATION.

 


(D)                                 STAPLES WILL PROVIDE YOU WITH 12 ADDITIONAL
MONTHS OF THE BENEFITS SET FORTH IN PARAGRAPHS (A) AND (B) ABOVE IF SUCH
QUALIFIED TERMINATION IS WITHIN TWO YEARS AFTER A CHANGE IN CONTROL.

 


(E)                                  GROSS-UP PAYMENT.

 


(I)                                     SECTION280G.  IN THE EVENT THAT YOU
BECOME ENTITLED TO PAYMENTS AND/OR BENEFITS PROVIDED BY THIS AGREEMENT AS A
RESULT OF A CHANGE IN CONTROL (COLLECTIVELY THE “COMPANY PAYMENTS”), AND SUCH
COMPANY PAYMENTS WILL BE SUBJECT TO THE TAX (THE “EXCISE TAX”) IMPOSED BY
SECTION 4999 OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”),
STAPLES SHALL PAY TO YOU AT THE TIME SPECIFIED IN PARAGRAPH (IV) BELOW AN
ADDITIONAL AMOUNT (THE “SECTION 280G GROSS-UP PAYMENT” OR A “GROSS-UP PAYMENT”)
SUCH THAT THE NET AMOUNT RETAINED BY YOU, AFTER DEDUCTION OF ANY EXCISE TAX ON
THE COMPANY PAYMENTS AND ANY U.S. FEDERAL, STATE, AND LOCAL INCOME OR PAYROLL
TAX UPON THE SECTION 280G GROSS-UP PAYMENT PROVIDED, BUT BEFORE DEDUCTION FOR
ANY U.S. FEDERAL, STATE, AND LOCAL INCOME OR PAYROLL TAX ON THE COMPANY
PAYMENTS, SHALL BE EQUAL TO THE COMPANY PAYMENTS.   FOR PURPOSES OF DETERMINING
WHETHER ANY OF THE COMPANY PAYMENTS AND SECTION 280G GROSS-UP PAYMENTS
(COLLECTIVELY THE “TOTAL PAYMENTS”) WILL BE SUBJECT TO THE EXCISE TAX AND THE
AMOUNT OF SUCH EXCISE TAX, (I) THE TOTAL PAYMENTS SHALL BE TREATED AS “PARACHUTE
PAYMENTS” WITHIN THE MEANING OF SECTION 280G(B)(2) OF THE CODE, AND ALL
“PARACHUTE PAYMENTS” IN EXCESS OF THE “BASE AMOUNT” (AS DEFINED UNDER
SECTION 280G(B)(3) OF THE CODE) SHALL BE TREATED AS SUBJECT TO THE EXCISE TAX,
UNLESS AND EXCEPT TO THE EXTENT THAT STAPLES DETERMINES, AFTER CONSULTATION WITH
ITS TAX ADVISORS TO THE EXTENT IT DEEMS NECESSARY, THAT SUCH TOTAL PAYMENTS (IN
WHOLE OR IN PART) EITHER DO NOT CONSTITUTE “PARACHUTE PAYMENTS,” REPRESENT
REASONABLE COMPENSATION FOR SERVICES ACTUALLY RENDERED WITHIN THE MEANING OF
SECTION 280G(B)(4) OF THE CODE IN EXCESS OF THE “BASE AMOUNT” OR ARE OTHERWISE
NOT SUBJECT TO THE EXCISE TAX, AND (II) THE VALUE OF ANY NON-CASH BENEFITS OR
ANY DEFERRED PAYMENT OR BENEFIT SHALL BE DETERMINED BY STAPLES IN ACCORDANCE
WITH THE PRINCIPLES OF SECTION 280G OF THE CODE AND THE TREASURY REGULATIONS
THEREUNDER.

 


(II)                                  SECTION 409A.  IN THE EVENT THAT,
NOTWITHSTANDING THE PROVISIONS OF SECTION 3(F) BELOW, ANY PAYMENTS AND/OR
BENEFITS PROVIDED BY THIS AGREEMENT CONSTITUTE NONQUALIFIED DEFERRED
COMPENSATION UNDER SECTION 409A OF THE CODE (COLLECTIVELY, THE “DEFERRED
PAYMENTS”) AND YOU BECOME SUBJECT TO THE TAX AND INTEREST IMPOSED UNDER
SECTION 409A (THE “409A LIABILITY”), STAPLES SHALL PAY TO YOU AT THE TIME
SPECIFIED IN PARAGRAPH (IV) BELOW, AN ADDITIONAL AMOUNT (THE “SECTION 409A
GROSS-UP PAYMENT” OR “GROSS-UP PAYMENT”) SUCH THAT NET AMOUNT RETAINED BY YOU
AFTER DEDUCTION OF ANY 409A LIABILITY AND ANY U.S. FEDERAL, STATE AND LOCAL

 

2

--------------------------------------------------------------------------------


 


INCOME OR PAYROLL TAX UPON THE SECTION 409A GROSS-UP PAYMENT, BUT BEFORE
DEDUCTION FOR ANY U.S. FEDERAL, STATE AND LOCAL INCOME OR PAYMENT TAX ON THE
DEFERRED PAYMENTS, SHALL BE EQUAL TO THE DEFERRED PAYMENTS.

 


(III)                               ADJUSTMENT OF GROSS-UP PAYMENT.  FOR
PURPOSES OF DETERMINING THE AMOUNT OF ANY GROSS-UP PAYMENT, YOU SHALL BE DEEMED
TO PAY U.S. FEDERAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF U.S. FEDERAL
INCOME TAXATION IN THE CALENDAR YEAR IN WHICH THE GROSS-UP PAYMENT IS TO BE MADE
AND STATE AND LOCAL INCOME TAXES AT THE HIGHEST MARGINAL RATE OF TAXATION IN THE
STATE AND LOCALITY IN WHICH YOU RESIDE FOR THE CALENDAR YEAR IN WHICH THE
COMPANY PAYMENTS OR DEFERRED PAYMENTS ARE TO BE MADE, NET OF THE MAXIMUM
REDUCTION IN U.S. FEDERAL INCOME TAXES WHICH COULD BE OBTAINED FROM DEDUCTION OF
SUCH STATE AND LOCAL TAXES IF PAID IN SUCH YEAR. IN THE EVENT THAT THE EXCISE
TAX OR THE 409A LIABILITY IS SUBSEQUENTLY DETERMINED BY STAPLES TO BE LESS THAN
THE AMOUNT TAKEN INTO ACCOUNT HEREUNDER AT THE TIME A GROSS-UP PAYMENT IS MADE,
YOU SHALL REPAY TO STAPLES, AT THE TIME THAT THE AMOUNT OF SUCH REDUCTION IN
EXCISE TAX OR THE 409A LIABILITY IS DETERMINED, THE PORTION OF THE PRIOR
GROSS-UP PAYMENT ATTRIBUTABLE TO SUCH REDUCTION (PLUS THE PORTION OF A GROSS-UP
PAYMENT ATTRIBUTABLE TO THE EXCISE TAX OR THE 409A LIABILITY AND U.S. FEDERAL,
STATE AND LOCAL INCOME TAX IMPOSED ON THE PORTION OF A GROSS-UP PAYMENT BEING
REPAID BY YOU IF SUCH REPAYMENT RESULTS IN A REDUCTION IN THE EXCISE TAX OR THE
409A LIABILITY OR A U.S. FEDERAL, STATE AND LOCAL INCOME TAX DEDUCTION).
NOTWITHSTANDING THE FOREGOING, IN THE EVENT ANY PORTION OF A GROSS-UP PAYMENT TO
BE REFUNDED TO STAPLES HAS BEEN PAID TO ANY U.S. FEDERAL, STATE AND LOCAL TAX
AUTHORITY, REPAYMENT THEREOF (AND RELATED AMOUNTS) SHALL NOT BE REQUIRED UNTIL
ACTUAL REFUND OR CREDIT OF SUCH PORTION HAS BEEN MADE TO YOU, AND SUCH REPAYMENT
SHALL INCLUDE ALL INTEREST RECEIVED OR CREDITED TO YOU BY SUCH TAX AUTHORITY FOR
THE PERIOD IT HELD SUCH PORTION.  STAPLES SHALL DETERMINE THE COURSE OF ACTION
TO BE PURSUED (AND THE METHOD OF ALLOCATING THE EXPENSE THEREOF) IF YOUR CLAIM
FOR REFUND OR CREDIT IS DENIED.

 

In the event that the Excise Tax or 409A Liability is later determined by
Staples or the Internal Revenue Service to exceed the amount taken into account
hereunder at the time a Gross-up Payment is made (including by reason of any
payment the existence or amount of which cannot be determined at the time of a
Gross-up Payment), Staples shall make an additional Gross-up Payment in respect
of such excess (plus any interest or penalties payable with respect to such
excess) at the time that the amount of such excess is finally determined.

 


(IV)                              PAYMENT DATE.  ANY GROSS-UP PAYMENT OR PORTION
THEREOF PROVIDED FOR IN THIS SECTION 3(E) SHALL BE PAID NOT LATER THAN THE
THIRTIETH (30TH) DAY PRECEDING THE DUE DATE FOR YOUR TAX RETURN (THE “RETURN DUE
DATE”) ON WHICH YOU ARE REQUIRED TO REPORT THE EXCISE TAX OR THE 409A LIABILITY,
AS THE CASE MAY BE; PROVIDED, HOWEVER, THAT IF THE AMOUNT OF SUCH GROSS-UP
PAYMENT OR PORTION THEREOF CANNOT BE FINALLY DETERMINED ON OR BEFORE SUCH DAY,
STAPLES SHALL PAY TO YOU ON SUCH DAY AN ESTIMATE, AS DETERMINED IN GOOD FAITH BY
STAPLES, OF THE MINIMUM AMOUNT OF SUCH PAYMENTS AND SHALL PAY THE REMAINDER OF
SUCH PAYMENTS (TOGETHER WITH INTEREST AT THE RATE PROVIDED IN
SECTION 1274(B)(2)(B) OF THE CODE), SUBJECT TO FURTHER PAYMENTS PURSUANT TO THIS
SECTION 3(E) AS SOON AS THE AMOUNT THEREOF CAN REASONABLY BE DETERMINED, BUT IN
NO EVENT LATER THAN THE NINETIETH (90TH) DAY AFTER THE RETURN DUE DATE.  IN THE
EVENT THAT THE AMOUNT OF THE ESTIMATED PAYMENTS EXCEEDS THE AMOUNT SUBSEQUENTLY
DETERMINED TO HAVE BEEN DUE, YOU SHALL PAY TO STAPLES THE AMOUNT THAT IS EQUAL
TO SUCH EXCESS AMOUNT NO LATER THAN THE FIFTH (5TH) DAY AFTER YOU RECEIVE
(A) NOTICE OF SUCH DETERMINATION OR (B) STAPLES’ REQUEST FOR PAYMENT, WHICHEVER
OCCURS FIRST.

 


(V)                                 IRS CONTROVERSY.  YOU SHALL NOTIFY STAPLES
IN WRITING OF ANY CLAIM BY THE INTERNAL REVENUE SERVICE THAT, IF SUCCESSFUL,
WOULD REQUIRE THE PAYMENT BY STAPLES OF A GROSS-UP PAYMENT.  SUCH NOTIFICATION
SHALL BE GIVEN AS SOON AS PRACTICABLE BUT NO LATER THAN TEN (10) BUSINESS DAYS
AFTER YOU ARE INFORMED IN WRITING OF SUCH CLAIM AND SHALL APPRISE STAPLES OF THE
NATURE OF SUCH CLAIM AND THE DATE ON WHICH SUCH CLAIM

 

3

--------------------------------------------------------------------------------


 


IS REQUESTED TO BE PAID.  YOU SHALL NOT PAY SUCH CLAIM PRIOR TO THE EXPIRATION
OF THE THIRTY (30) DAY PERIOD FOLLOWING THE DATE ON WHICH YOU GIVE SUCH NOTICE
TO STAPLES (OR SUCH SHORTER PERIOD ENDING ON THE DATE THAT ANY PAYMENT OF TAXES
WITH RESPECT TO SUCH CLAIM IS DUE).  IF STAPLES NOTIFIES YOU IN WRITING PRIOR TO
THE EXPIRATION OF SUCH PERIOD THAT IT DESIRES TO CONTEST SUCH CLAIM, YOU SHALL:

 

A)                                  GIVE STAPLES ANY INFORMATION REASONABLY
REQUESTED BY STAPLES RELATING TO SUCH CLAIM;

 

B)                                    TAKE SUCH ACTION IN CONNECTION WITH
CONTESTING SUCH CLAIM AS STAPLES SHALL REASONABLY REQUEST IN WRITING FROM TIME
TO TIME, INCLUDING, WITHOUT LIMITATION, ACCEPTING LEGAL REPRESENTATION WITH
RESPECT TO SUCH CLAIM BY AN ATTORNEY SELECTED BY STAPLES AND REASONABLY
SATISFACTORY TO YOU;

 

C)                                    COOPERATE WITH STAPLES IN GOOD FAITH IN
ORDER TO EFFECTIVELY CONTEST SUCH CLAIM; AND

 

D)                                   PERMIT STAPLES TO CONTROL ANY PROCEEDINGS
RELATING TO SUCH CLAIM AS PROVIDED BELOW; PROVIDED, HOWEVER, THAT STAPLES SHALL
BEAR AND PAY DIRECTLY ALL COSTS AND EXPENSES (INCLUDING, BUT NOT LIMITED TO,
ADDITIONAL INTEREST AND PENALTIES AND RELATED LEGAL, CONSULTING OR OTHER SIMILAR
FEES) INCURRED IN CONNECTION WITH SUCH CONTEST AND SHALL INDEMNIFY AND HOLD YOU
HARMLESS, ON AN AFTER-TAX BASIS, FOR ANY EXCISE TAX OR OTHER TAX (INCLUDING
INTEREST AND PENALTIES WITH RESPECT THERETO) IMPOSED WITH RESPECT TO THE PAYMENT
OF SUCH COSTS AND EXPENSES.

 

Staples shall control all proceedings taken in connection with such claim and,
at its sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings and conferences with the taxing authority in respect of
such claim and may, at its sole option, either direct you to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and you
agree to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as Staples shall determine; provided, however, that if Staples directs
you to pay such claim and sue for a refund, Staples shall indemnify and hold you
harmless, on an after-tax basis, from any Excise Tax or other tax (including
interest or penalties with respect thereto) imposed with respect to any advance
made by Staples to you or with respect to any imputed income with respect to any
such advance; and provided, further, that if you are required to extend the
statute of limitations to enable Staples to contest such claim, you may limit
this extension solely to such claim.  Staples’ control of the contest shall be
limited to issues with respect to which a Gross-up Payment would be payable
hereunder and you shall be entitled to settle or contest, as the case may be,
any other issue raised by the Internal Revenue Service or any other taxing
authority.  In addition, no position may be taken nor any final resolution be
agreed to by Staples without your consent if such position or resolution could
reasonably be expected to adversely affect you (including any other tax position
unrelated to the matters covered hereby).

 

In the event that you receive a refund of the Excise Tax previously paid, you
shall repay to Staples, within five (5) business days following the receipt of
such refund of the Excise Tax previously paid, the amount of such refund plus
any interest received by you from the Internal Revenue Service on the refund,
and an amount equal to the reduction in your U.S. federal, state and local
income tax assuming that the repayment is deductible, using the assumptions set
forth in Section 3(e)(ii).  If, after you receive an amount advanced by Staples
in connection with an Excise Tax claim, a determination is made that you shall
not be entitled to any refund with respect to such claim and Staples does not
notify you in writing of its intent to

 

4

--------------------------------------------------------------------------------


 

contest the denial of such refund prior to the expiration of thirty (30) days
after such determination, such advance shall be forgiven and shall not be
required to be repaid.

 


(VI)                              COPIES OF COMMUNICATIONS.  STAPLES AND YOU
SHALL PROMPTLY DELIVER TO EACH OTHER COPIES OF ANY WRITTEN COMMUNICATIONS, AND
SUMMARIES OF ANY VERBAL COMMUNICATIONS, WITH ANY TAXING AUTHORITY REGARDING THE
EXCISE TAX, THE 409A LIABILITY AND OTHER TAXES COVERED BY THIS SECTION 3.

 


(F)                                    YOU AND STAPLES INTEND THAT THIS
AGREEMENT AND ANY DEFERRAL OF COMPENSATION PURSUANT TO ITS TERMS COMPLY WITH THE
REQUIREMENTS OF SECTION 409A OF THE CODE SO THAT ANY PAYMENTS HEREUNDER ARE NOT
SUBJECT TO THE TAXES AND INTEREST IMPOSED BY SUCH SECTION.  ACCORDINGLY, YOU AND
STAPLES AGREE THAT:

 


(I)                                     NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, TO THE EXTENT THAT YOU WOULD OTHERWISE BE ENTITLED UNDER THIS
AGREEMENT TO ANY PAYMENT (INCLUDING ANY PAYMENT UNDER SECTION 3(H) BELOW) DURING
THE SIX MONTHS BEGINNING ON THE DATE OF YOUR QUALIFIED TERMINATION THAT
CONSTITUTES NONQUALIFIED DEFERRED COMPENSATION UNDER SECTION 409A OF THE CODE,
SUCH PAYMENT WILL BE PAID TO YOU WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE
EARLIER OF YOUR DEATH OR THE DATE THAT IS SIX MONTHS AFTER THE DATE OF YOUR
QUALIFIED TERMINATION; AND

 


(II)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
IN THIS AGREEMENT, TO THE EXTENT THAT YOU WOULD OTHERWISE BE ENTITLED UNDER THIS
AGREEMENT TO ANY BENEFIT (OTHER THAN A PAYMENT) DURING THE SIX MONTHS BEGINNING
ON THE DATE OF YOUR QUALIFIED TERMINATION THAT CONSTITUTES NONQUALIFIED DEFERRED
COMPENSATION UNDER SECTION 409A OF THE CODE, (I) SUCH BENEFIT WILL BE DELAYED
UNTIL THE DATE THAT IS SIX MONTHS AFTER THE DATE OF YOUR QUALIFIED TERMINATION
AND THE APPLICABLE PERIOD FOR SUCH BENEFIT WILL BE REDUCED BY SIX MONTHS
(II) STAPLES WILL PAY TO YOU WITHIN TEN (10) BUSINESS DAYS FOLLOWING THE DATE
THAT IS SIX MONTHS AFTER THE DATE OF YOUR QUALIFIED TERMINATION A LUMP SUM CASH
PAYMENT EQUAL TO THE LOWEST COST THAT YOU WOULD INCUR ON AN AFTER-TAX BASIS TO
OBTAIN SUCH BENEFIT FOR YOURSELF (INCLUDING FAMILY OR DEPENDENT COVERAGE, IF
APPLICABLE) ON AN INDIVIDUAL BASIS DURING SUCH SIX MONTH PERIOD.

 


(G)                                 YOU AND STAPLES FURTHER AGREE TO MAKE SUCH
REVISIONS TO THIS AGREEMENT AS MAY BE REQUIRED TO CONFORM THE PROVISIONS OF THIS
AGREEMENT TO THE REQUIREMENTS OF SECTION 409A AND ANY REGULATIONS OR OTHER
INTERNAL REVENUE SERVICE GUIDANCE ISSUED THEREUNDER.

 


(H)                                 IF STAPLES DETERMINES THAT DURING ANY
PORTION OF THE APPLICABLE PERIOD FOLLOWING YOUR QUALIFIED TERMINATION YOU ARE
PRECLUDED FROM PARTICIPATING IN A PLAN PROVIDING ANY BENEFIT THAT YOU WOULD
OTHERWISE BE ENTITLED UNDER THIS AGREEMENT, STAPLES WILL PAY TO YOU WITHIN
THIRTY (30) DAYS FOLLOWING SUCH DETERMINATION A LUMP SUM CASH PAYMENT EQUAL TO
THE LOWEST COST THAT YOU WOULD INCUR ON AN AFTER-TAX BASIS TO OBTAIN SUCH
BENEFIT FOR YOURSELF (INCLUDING FAMILY OR DEPENDENT COVERAGE, IF APPLICABLE) ON
AN INDIVIDUAL BASIS FOR SUCH PORTION OF THE APPLICABLE PERIOD; PROVIDED,
HOWEVER, THAT STAPLES WILL NOT PAY YOU THE AMOUNT OF ANY DAMAGES, COSTS OR
EXPENSES RESULTING FROM THE ABSENCE OF SUCH BENEFIT OTHER THAN THE COST OF
MAINTAINING SUCH BENEFIT.

 


(I)                                     YOU WILL NOT BE ENTITLED TO ANY OF THE
COMPENSATION OR BENEFITS SET FORTH IN THIS SECTION 3 IF STAPLES DETERMINES,
WITHIN 60 DAYS AFTER YOUR TERMINATION, THAT YOUR CONDUCT PRIOR TO YOUR
TERMINATION WOULD HAVE WARRANTED A DISCHARGE FOR “CAUSE,” OR IF, AFTER YOUR
TERMINATION, YOU HAVE VIOLATED THE TERMS OF ANY NON-COMPETITION OR
CONFIDENTIALITY PROVISION CONTAINED IN ANY EMPLOYMENT, CONSULTING, ADVISORY,
NON-DISCLOSURE, NON-COMPETITION OR OTHER SIMILAR AGREEMENT BETWEEN YOU AND
STAPLES.

 

5

--------------------------------------------------------------------------------


 


(J)                                     THE PROVISIONS OF THIS AGREEMENT SHALL
BE EFFECTIVE FOR QUALIFIED TERMINATIONS OCCURRING AFTER THE DATE OF THIS
AGREEMENT, PROVIDED, HOWEVER, THAT THIS AGREEMENT SHALL BE EFFECTIVE FOR A
QUALIFIED TERMINATION AS A RESULT OF A RESIGNATION ONLY IF (X) SUCH QUALIFIED
TERMINATION OCCURS AFTER THE EARLIER OF (I) THE DATE THAT IS AT LEAST 12 MONTHS
AFTER THE DATE OF THIS AGREEMENT OR (II) THE FIRST DATE UPON WHICH THIS
AGREEMENT MAY BE EFFECTIVE WITH RESPECT TO SUCH A QUALIFIED TERMINATION WITHOUT
CAUSING SEVERANCE PAYMENTS OR BENEFITS HEREUNDER TO CONSTITUTE DEFERRED PAYMENTS
SUBJECT TO A 409A LIABILITY, AND (Y) YOU REMAIN CONTINUALLY EMPLOYED BY STAPLES
PRIOR TO SUCH DATE.

 


4.                                       DEFINITIONS.  FOR THE PURPOSES OF THIS
AGREEMENT, THE TERMS LISTED BELOW ARE DEFINED AS FOLLOWS:

 


(A)                                  CHANGE IN CONTROL.  A “CHANGE IN CONTROL”
WILL BE DEEMED TO HAVE OCCURRED ONLY IF ANY OF THE FOLLOWING EVENTS OCCUR:

 


(I)                                     ANY “PERSON,” AS SUCH TERM IS USED IN
SECTIONS 13(D) AND 14(D) OF THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (THE
“EXCHANGE ACT”), (OTHER THAN STAPLES, ANY TRUSTEE OR OTHER FIDUCIARY HOLDING
SECURITIES UNDER AN EMPLOYEE BENEFIT PLAN OF STAPLES, OR ANY CORPORATION OWNED
DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF STAPLES IN SUBSTANTIALLY THE SAME
PROPORTION AS THEIR OWNERSHIP OF STOCK OF STAPLES) IS OR BECOMES THE “BENEFICIAL
OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE EXCHANGE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF STAPLES REPRESENTING 30% OR MORE OF THE COMBINED
VOTING POWER OF STAPLES’ THEN OUTSTANDING SECURITIES;

 


(II)                                  INDIVIDUALS WHO CONSTITUTE THE BOARD (AS
OF THE DATE HEREOF, THE “INCUMBENT BOARD”) CEASE FOR ANY REASON TO CONSTITUTE AT
LEAST A MAJORITY OF THE BOARD, PROVIDED THAT ANY PERSON BECOMING A DIRECTOR
SUBSEQUENT TO THE DATE HEREOF WHOSE ELECTION, OR NOMINATION FOR ELECTION BY
STAPLES’ STOCKHOLDERS, WAS APPROVED BY A VOTE OF AT LEAST A MAJORITY OF THE
DIRECTORS THEN COMPRISING THE INCUMBENT BOARD (OTHER THAN AN ELECTION OR
NOMINATION OF AN INDIVIDUAL WHOSE INITIAL ASSUMPTION OF OFFICE IS IN CONNECTION
WITH AN ACTUAL OR THREATENED ELECTION CONTEST RELATING TO THE ELECTION OF THE
DIRECTORS OF STAPLES, AS SUCH TERMS ARE USED IN RULE 14A-11 OF REGULATION 14A
UNDER THE EXCHANGE ACT) WILL BE, FOR PURPOSES OF THIS AGREEMENT, CONSIDERED AS
THOUGH SUCH PERSON WERE A MEMBER OF THE INCUMBENT BOARD; OR

 


(III)                               THE STOCKHOLDERS OF STAPLES APPROVE A MERGER
OR CONSOLIDATION OF STAPLES WITH ANY OTHER CORPORATION, OTHER THAN (A) A MERGER
OR CONSOLIDATION WHICH WOULD RESULT IN THE VOTING SECURITIES OF STAPLES
OUTSTANDING IMMEDIATELY PRIOR THERETO CONTINUING TO REPRESENT (EITHER BY
REMAINING OUTSTANDING OR BY BEING CONVERTED INTO VOTING SECURITIES OF THE
SURVIVING ENTITY) MORE THAN 75% OF THE COMBINED VOTING POWER OF THE VOTING
SECURITIES OF STAPLES OR SUCH SURVIVING ENTITY OUTSTANDING IMMEDIATELY AFTER
SUCH MERGER OR CONSOLIDATION OR (B) A MERGER OR CONSOLIDATION EFFECTED TO
IMPLEMENT A RECAPITALIZATION OF STAPLES (OR SIMILAR TRANSACTION) IN WHICH NO
“PERSON” (AS HEREINABOVE DEFINED) ACQUIRES MORE THAN 50% OF THE COMBINED VOTING
POWER OF STAPLES’ THEN OUTSTANDING SECURITIES; OR

 


(IV)                              THE STOCKHOLDERS OF STAPLES APPROVE A PLAN OF
COMPLETE LIQUIDATION OF STAPLES OR AN AGREEMENT FOR THE SALE OR DISPOSITION BY
STAPLES OF ALL OR SUBSTANTIALLY ALL OF STAPLES’ ASSETS.


 


(B)                                 DISABLED.  YOU ARE “DISABLED” FOR THE
PURPOSES OF THIS AGREEMENT, IF YOU HAVE BEEN ABSENT FROM THE FULL-TIME
PERFORMANCE OF YOUR DUTIES WITH STAPLES FOR SIX (6) CONSECUTIVE MONTHS BECAUSE
OF INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS, AND, WITHIN THIRTY (30) DAYS
AFTER BEING SENT A WRITTEN NOTICE OF TERMINATION, YOU FAIL TO RESUME PERFORMANCE
OF YOUR ESSENTIAL JOB DUTIES, WITH OR WITHOUT REASONABLE ACCOMMODATION.

 

6

--------------------------------------------------------------------------------


 


(C)                                  CAUSE.  A TERMINATION FOR “CAUSE” BY
STAPLES WILL OCCUR WHENEVER:

 


(I)                                     YOU WILLFULLY FAIL TO SUBSTANTIALLY
PERFORM YOUR DUTIES WITH STAPLES (OTHER THAN ANY FAILURE RESULTING FROM
INCAPACITY DUE TO PHYSICAL OR MENTAL ILLNESS); PROVIDED, HOWEVER, THAT STAPLES
HAS GIVEN YOU A WRITTEN DEMAND FOR SUBSTANTIAL PERFORMANCE, WHICH SPECIFICALLY
IDENTIFIES THE AREAS IN WHICH YOUR PERFORMANCE IS SUBSTANDARD, AND YOU HAVE NOT
CURED SUCH FAILURE WITHIN 30 DAYS AFTER DELIVERY OF THE DEMAND. NO ACT OR
FAILURE TO ACT ON YOUR PART WILL BE DEEMED “WILLFUL” UNLESS YOU ACTED OR FAILED
TO ACT WITHOUT A GOOD FAITH OR REASONABLE BELIEF THAT YOUR CONDUCT WAS IN
STAPLES’ BEST INTEREST.

 


(II)                                  YOU BREACH ANY OF THE TERMS OF THE
PROPRIETARY AND CONFIDENTIAL INFORMATION AGREEMENT OR NON-COMPETITION AGREEMENT
(OR OTHER SIMILAR AGREEMENT) BETWEEN YOU AND STAPLES, OR

 


(III)                               YOU VIOLATE THE CODE OF ETHICS OR ATTEMPT TO
SECURE ANY IMPROPER PERSONAL PROFIT IN CONNECTION WITH THE BUSINESS OF STAPLES,
OR

 


(IV)                              YOU FAIL TO DEVOTE YOUR FULL WORKING TIME TO
THE AFFAIRS OF STAPLES EXCEPT AS MAY BE AUTHORIZED IN WRITING BY THE BOARD OF
DIRECTORS OF STAPLES, OR

 


(V)                                 YOU ENGAGE IN BUSINESS OTHER THAN THE
BUSINESS OF STAPLES EXCEPT AS MAY BE AUTHORIZED IN WRITING BY THE BOARD OF
DIRECTORS OF STAPLES, OR

 


(VI)                              YOU ENGAGE IN MISCONDUCT WHICH IS DEMONSTRABLY
AND MATERIALLY INJURIOUS TO STAPLES;

 

provided that in each case Staples has given you written notice of its intent to
terminate your employment under this Section 5(c) and an opportunity to present,
in person, to the Board of Directors of Staples, any objections you may have to
such termination.

 


(D)                                 GOOD REASON.  A TERMINATION BY YOU FOR “GOOD
REASON” WILL OCCUR WHENEVER ANY OF THE FOLLOWING CIRCUMSTANCES HAVE TAKEN PLACE,
WITHOUT YOUR WRITTEN CONSENT WITHIN 90 DAYS PRIOR TO YOUR NOTICE OF TERMINATION:

 


(I)                                     YOUR POSITION, DUTIES, RESPONSIBILITIES,
POWER, TITLE OR OFFICE WAS SIGNIFICANTLY DIMINISHED (A CHANGE IN YOUR REPORTING
RELATIONSHIP, STANDING ALONE, SHALL NOT BE DEEMED SIGNIFICANT);

 


(II)                                  YOUR ANNUAL BASE SALARY WAS REDUCED;

 


(III)                               YOU WERE NOT ALLOWED TO PARTICIPATE IN A
CASH BONUS PROGRAM IN A MANNER SUBSTANTIALLY CONSISTENT WITH PAST PRACTICE IN
LIGHT OF STAPLES’ FINANCIAL PERFORMANCE AND ATTAINMENT OF YOUR SPECIFIED GOALS,
YOUR PARTICIPATION IN ANY OTHER MATERIAL COMPENSATION PLAN (OTHER THAN ANY STOCK
OPTION OR STOCK AWARD PROGRAM WHICH PROGRAMS ARE WITHIN THE FULL DISCRETION OF
THE COMPENSATION COMMITTEE) WAS SUBSTANTIALLY REDUCED, BOTH IN TERMS OF THE
AMOUNT OF BENEFITS PROVIDED AND THE LEVEL OF PARTICIPATION RELATIVE TO OTHER
PARTICIPANTS; UNLESS SUCH CIRCUMSTANCES ARE FULLY CORRECTED PRIOR TO THE DATE OF
TERMINATION SPECIFIED IN YOUR NOTICE OF TERMINATION;

 


(IV)                              YOU WERE NOT PROVIDED WITH PAID VACATION OR
OTHER BENEFITS SUBSTANTIALLY SIMILAR TO THOSE ENJOYED BY YOU UNDER ANY OF
STAPLES’ LIFE INSURANCE, MEDICAL, HEALTH AND ACCIDENT, OR DISABILITY PLANS IN
WHICH YOU WERE PARTICIPATING, OR STAPLES TOOK ANY ACTION WHICH WOULD DIRECTLY OR
INDIRECTLY MATERIALLY REDUCE

 

7

--------------------------------------------------------------------------------


 


ANY OF SUCH BENEFITS OR THE NUMBER OF YOUR PAID VACATION DAYS; UNLESS SUCH
CIRCUMSTANCES ARE FULLY CORRECTED PRIOR TO THE DATE OF TERMINATION SPECIFIED IN
YOUR NOTICE OF TERMINATION;

 


(V)                                 IN THE EVENT OF A CHANGE IN CONTROL, STAPLES
OR ANY PERSON IN CONTROL OF STAPLES REQUIRES YOU TO PERFORM YOUR PRINCIPAL
DUTIES IN A NEW LOCATION OUTSIDE A RADIUS OF 50 MILES FROM YOUR BUSINESS
LOCATION AT THE TIME OF THE CHANGE IN CONTROL; OR

 


(VI)                              STAPLES FAILS TO OBTAIN A SATISFACTORY
AGREEMENT FROM ANY SUCCESSOR TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT, AS
CONTEMPLATED IN SECTION 5.

 

Notwithstanding the foregoing, any general reduction of salary or reduction (or
elimination) of other compensation, bonus and/or benefits for its officers which
are substantially comparable for all such officers (but not occurring within 24
months after a Change of Control) will not be considered “Good Reason.”

 


5.                                       SUCCESSORS; BINDING AGREEMENT.  STAPLES
WILL REQUIRE ANY SUCCESSOR (WHETHER DIRECT, INDIRECT, BY PURCHASE, MERGER,
CONSOLIDATION OR OTHERWISE) TO ALL OR SUBSTANTIALLY ALL OF ITS BUSINESS OR
ASSETS EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT TO THE SAME
EXTENT THAT STAPLES WOULD BE REQUIRED TO PERFORM IT IF NO SUCH SUCCESSION HAD
TAKEN PLACE. ANY FAILURE TO OBTAIN AN ASSUMPTION OF THIS AGREEMENT PRIOR TO THE
EFFECTIVENESS OF ANY SUCCESSION WILL BE A BREACH OF THIS AGREEMENT AND WILL
ENTITLE YOU TO COMPENSATION IN THE SAME AMOUNT AND ON THE SAME TERMS AS YOU
WOULD BE ENTITLED HEREUNDER. AS USED IN THIS AGREEMENT, “STAPLES” MEANS STAPLES
AS DEFINED ABOVE AND ANY SUCCESSOR TO ITS BUSINESS OR ASSETS AS AFORESAID WHICH
ASSUMES AND AGREES TO PERFORM THIS AGREEMENT BY OPERATION OF LAW, OR OTHERWISE.
THIS AGREEMENT WILL INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY YOUR PERSONAL
OR LEGAL REPRESENTATIVES, EXECUTORS, ADMINISTRATORS, SUCCESSORS, HEIRS,
DISTRIBUTEES, DEVISEES AND LEGATEES. IF YOU SHOULD DIE WHILE ANY AMOUNT WOULD
STILL BE PAYABLE TO YOU HEREUNDER IF YOU HAD CONTINUED TO LIVE, ALL SUCH
AMOUNTS, UNLESS OTHERWISE PROVIDED HEREIN, WILL BE PAID IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT TO YOUR DEVISEE, LEGATEE OR OTHER DESIGNEE OR IF THERE
IS NO SUCH DESIGNEE, TO YOUR ESTATE.

 


6.                                       ARBITRATION.  THE PARTIES AGREE THAT
ANY LEGAL DISPUTES (INCLUDING BUT NOT LIMITED TO CLAIMS ARISING UNDER FEDERAL OR
STATE STATUTE, CONTRACT, TORT, OR PUBLIC POLICY) THAT MAY OCCUR BETWEEN YOU AND
STAPLES, AND THAT ARISE OUT OF, OR ARE RELATED IN ANY WAY TO, YOUR EMPLOYMENT
WITH OR TERMINATION OF EMPLOYMENT FROM STAPLES OR THE TERMINATION OF THIS
AGREEMENT, AND WHICH DISPUTES CANNOT BE RESOLVED INFORMALLY, WILL BE RESOLVED
EXCLUSIVELY THOUGH FINAL AND BINDING ARBITRATION. THE PARTIES WILL BE PRECLUDED
FROM RAISING IN ANY OTHER FORUM, INCLUDING, BUT NOT LIMITED TO, ANY FEDERAL OR
STATE COURT OF LAW, OR EQUITY, ANY CLAIM WHICH COULD BE RAISED IN ARBITRATION;
PROVIDED, HOWEVER THAT NOTHING IN THIS AGREEMENT PRECLUDES YOU FROM FILING A
CHARGE OR FROM PARTICIPATING IN AN ADMINISTRATIVE INVESTIGATION OF A CHARGE
BEFORE AN APPROPRIATE GOVERNMENT AGENCY OR STAPLES FROM INITIATING AN
ARBITRATION OVER A MATTER COVERED BY THIS AGREEMENT.

 

Each party may demand arbitration, no later than three hundred (300) days after
the date on which the claim arose, by submitting to the other party a written
demand which states: (i) the claim asserted, (ii) the facts alleged, (iii) the
applicable statute or principal of law (e.g., breach of contract) upon which the
demand is based, and (iv) the remedy sought. Any response to such demand must be
made, in writing, within twenty (20) days after receiving the demand, and will
specifically admit or deny each factual allegation.

 

The arbitration will be conducted in accordance with the Rules for Employment
Arbitration of the American Arbitration Association (AAA) and any arbitration
will take place in Framingham, Massachusetts. Each party will bear its own costs
and attorney’s fees. The arbitrator will have the power to award any types of

 

8

--------------------------------------------------------------------------------


 

legal or equitable relief that would be available in a court of competent
jurisdiction, including, but not limited to, the costs of arbitration,
attorney’s fees, emotional distress damages, and punitive damages for causes of
action when such damages are available under law. Any relief or recovery to
which you are entitled from any claims arising out of your employment,
termination, or any claim of unlawful discrimination will be limited to that
awarded by the arbitrator.

 


7.                                       WAIVER OF JURY TRIAL.  IF ANY CLAIM
ARISING OUT OF YOUR EMPLOYMENT OR TERMINATION IS FOUND NOT TO BE SUBJECT TO
FINAL AND BINDING ARBITRATION, THE PARTIES AGREE TO WAIVE ANY RIGHT TO A JURY
TRIAL IF SUCH CLAIM IS FILED IN COURT.

 


8.                                       MISCELLANEOUS.

 


(A)                                  THE INVALIDITY OR UNENFORCEABILITY OF ANY
PROVISION OF THIS AGREEMENT WILL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF
ANY OTHER PROVISION OF THIS AGREEMENT, WHICH WILL REMAIN IN FULL FORCE AND
EFFECT.

 


(B)                                 THE VALIDITY, INTERPRETATION, CONSTRUCTION
AND PERFORMANCE OF THIS AGREEMENT WILL BE GOVERNED BY THE LAWS OF THE
COMMONWEALTH OF MASSACHUSETTS.

 


(C)                                  NO WAIVER BY YOU OR STAPLES AT ANY TIME OF
ANY BREACH OF, OR COMPLIANCE WITH, ANY PROVISION OF THIS AGREEMENT TO BE
PERFORMED BY STAPLES OR YOU, RESPECTIVELY, WILL BE DEEMED A WAIVER OF THAT OR
ANY OTHER PROVISION AT ANY SUBSEQUENT TIME.

 


(D)                                 YOU MUST EXECUTE A LEGALLY ENFORCEABLE
SEPARATION AGREEMENT AND GENERAL RELEASE IN A FORM ACCEPTABLE TO STAPLES PRIOR
TO THE RECEIPT OF ANY PAYMENTS OR BENEFITS SET FORTH ABOVE. ANY PAYMENTS MADE TO
YOU WILL BE PAID NET OF ANY APPLICABLE WITHHOLDING REQUIRED UNDER FEDERAL, STATE
OR LOCAL LAW.

 


(E)                                  THIS AGREEMENT IS THE EXCLUSIVE AGREEMENT
WITH RESPECT TO THE SEVERANCE BENEFITS PAYABLE TO YOU IN THE EVENT OF A
TERMINATION OF YOUR EMPLOYMENT. ALL PRIOR NEGOTIATIONS AND AGREEMENTS, INCLUDING
WITHOUT LIMITATION THE PRIOR AGREEMENT, ARE HEREBY MERGED INTO THIS AGREEMENT.

 

(continued on next page)

 

9

--------------------------------------------------------------------------------


 

If this Agreement sets forth our agreement, kindly sign and return to Staples
the enclosed copy of this Agreement.

 

Sincerely,

 

STAPLES, INC.

 

By:

 

 

      /s/ Richard J. Currie

 

Chairman of the Compensation

Committee of the Board of Directors

 

10

--------------------------------------------------------------------------------


 

I have been advised of my right to consult with counsel regarding this Agreement
and have decided to sign below knowingly, voluntarily, and free from duress or
coercion.

 

Agreed to this 13th day of December, 2005

 

 

      /s/ Ronald L. Sargent

 

Ronald L. Sargent

 

11

--------------------------------------------------------------------------------